DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 2-10 and 12-20 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1 and 11 are currently amended and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(a)
	Claims 1 and 11 have been amended to remove the identified new matter and the 35 USC 112(a) rejections for these claims are withdrawn.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action, and thus the corresponding 35 USC 103 rejections for claims 1-20 are withdrawn. Examiner notes that the scope of the claims appear to have been broadened (e.g. there are no technical specifics to the “combining” function nor the “control” function such as overlaying visual data streams or parsing keywords as in some previous iterations of the claims). Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 103
	Applicant argues that neither Macoviak nor Santiago “teach or suggest that biosensor data is combined with a camera image stream from the one or more cameras into a single video stream sent Remarks filed 1/16/2021, top of Pg 9) and thus fail to teach aspects of the pending independent claims. Applicant’s arguments regarding Macoviak are fully considered, but deemed moot because this reference is no longer relied upon in the present rejection to teach such features. Applicant’s arguments regarding Santiago are fully considered, but are not persuasive. Applicant has not provided a specific definition of what “standard video conferencing software” and combining various data into “a single video stream” entail; based on Examiner’s best understanding of Applicant’s specification, “standard videoconferencing software” can be any type of downloadable or executable software capable of transmitting audio and video, and combining data into a “single video stream” can include sending multiple layers of data together through such software for presentation at a remote device (for further explanation, see the Claim Interpretation section below). Santiago does appear to disclose such features, e.g. use of known Internet browsers and standard application programming interfaces for peer-to-peer video conferencing as noted in [0022], [0029], & [0046], as well as use of the standard P2P videoconferencing protocol to share “all data from the patient treatment unit” with the provider unit (as in [0023]) which would include both video of the patient as well as medical parameters received from the medical devices (as in [0024]). Accordingly, Santiago does teach this feature of the present claims. 
	Applicant further argues that Alm is non-analogous art because one of ordinary skill in the art “would not have considered a reference describing home security technology to be relevant to a telemedicine system” and the one-to-one relationship of non-medical sensor data and video screen regions would not suggest a solution to the “challenge of how to control the combination of video and sensor data, and what sensor information to display and when” (see Remarks filed 1/16/2021, bottom of Pg 9). Applicant’s arguments are fully considered, but are deemed moot because this reference is no longer relied upon in the present rejection. However, Examiner maintains that the Alm reference is analogous art because it is directed to combining sensor and video data streams, which would be relevant in telemedicine systems because video and sensor data are often both transmitted for remote review. The type of sensor data being different would not preclude one of ordinary skill in the art from looking to the area of remote video monitoring for a solution that combines sensor and video data into a single stream in a convenient manner such that no separate sensor data channel or specialized hardware 
	Applicant further argues that Macoviak and Santiago teach away from a combination with Alm; this argument is fully considered and deemed moot because Alm is no longer relied upon in the present rejection. However, Examiner maintains that one of ordinary skill in the art would turn to Alm (which discloses a method of combining two streams of video and sensor data into a single stream in a convenient manner) to modify the systems of Macoviak and/or Santiago (which disclose systems for sending at least video and sensor data from one device to another) in order to combine the streams so that no separate channel or specialized hardware or software are required to receive both types of data, as suggested by Alm. 
	Applicant asserts that because “Macoviak, Santiago, and Alm fail to disclose or suggest a telemedicine application configured to control video and data content combined into the single video stream based on commands received at the computerized device from the remote mobile device through a voice or text channel of the standard video conferencing software,” they fail to disclose or suggest the final application element of claim 1 (see Remarks filed 1/16/2021, middle of Pg 10). Though this argument is deemed moot because this combination of references is not relied upon to disclose such a feature, Examiner notes that there is no specific recitation in the claim of commands being received through a voice or text channel of the standard video conferencing software, merely that a control module “controls what content is combined into the single video stream based on voice or text commands received through the standard video conferencing software.” Under a BRI standard, this could include voice or text commands received in any manner and relayed through the standard video conferencing software, and the commands could be related to directing what content is actually received (e.g. by moving/controlling a video camera capturing patient images, controlling the capture of specific content from medical sensors, etc.), controlling how the content is received, directing particular types of sensor streams to be included in the combined stream, or any other manner of broadly controlling “what content is combined” by the 
	Applicant further argues that the Haslehurst reference also fails to disclose or suggest the final application limitation of the independent claims because it describes “a process that uses an encrypted VPN connection, a server, and a device gateway to transfer a request from a physician station to a patient terminal” (see Remarks filed 1/16/2021, middle of Pg 11). Applicant’s arguments are fully considered, but are not persuasive. This reference is utilized to show that provider commands to control connected peripherals at a patient device can be embodied as text or voice commands entered via a provider’s software application and sent to the patient’s software application (i.e. sent through the standard video conferencing software in accordance with the definition of this element explained above and below). The patient’s device receives the commands and utilizes its own software application (analogous to the control module) to comply with the received commands, which can control what content is ultimately sent back to the provider. Thus, although this reference is not relied upon to teach or disclose the entire “application” limitation of the independent claims, it provides sufficient disclosure to suggest this element when combined with the disclosure of Santiago, as explained in the updated 35 USC 103 rejection below. 
	Finally, Applicant argues that Shaikh and Bogineni also fail to disclose or suggest the “application” limitation of the present claims; these arguments are fully considered but deemed moot because neither of these references are relied upon in the present rejection. 

Specification
The disclosure is objected to because of the following informalities: the “augmented video module 160” referenced on Pg 14, para. 3, line 2 should instead use reference number 260 in accordance with Fig. 2 and later references to this element. Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: “a video manager module” is recited whose functions match the “video display manager 240” element disclosed in the specification, while “a control module” is recited whose functions match the “remote manager 230” element disclosed in the specification. The names and functions of claimed elements should match with those disclosed in the . Appropriate correction is required.

Claim Interpretation
Regarding “standard” software:
Applicant has not provided a specific definition of “standard videoconferencing software.” As best understood from the specification, which provides examples of the remote mobile device connecting to the telehealth device “via a dedication application 165, via a standard browser, or via other standard communication programs, such as SMS, MMS Video calls, Zoom, WhatApp or similar applications for transmitting text, voice, pictures and/or video data” (see Pg 9, para. 1), “standard videoconferencing software” can be considered any software capable of transmitting and/or receiving video communications. Though the first full para. on Pg 10 asserts that an advantage of the system is that its overlay feature “may preclude the need for using and/or installing an additional application on remote mobile device 160 to manage the collected medical information, such that any standard application on remote mobile device 160 may be used,” this disclosure still fails to specifically define what a “standard” application is and thus any application downloadable and/or executable by a mobile device is considered “standard.” 
Regarding a “single video stream”:
Applicant has not provided a specific definition of “single video stream.” As best understood from the specification, which provides examples of various data layers being overlaid and relayed over a network in a single video channel (see Pgs 16-17, noting layers of live images of a patient, basic text overlay, sensor reading bar, etc.), a “single video stream” merely indicates that various layers of information are sent together over a communication link. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to a “telehealth device” comprising a remote mobile device, a computerized device with various features, and an application executable by the computerized device. It is unclear how a single telehealth device could comprise two purportedly distinct and remotely located devices (a computerized device and a remote mobile device). Examiner suggests claiming a telehealth system instead of a device to avoid this indefiniteness, and interprets this claim accordingly for purposes of further examination. 
	Claim 11 is directed to a method comprising three steps (providing a remote mobile device, providing a computerized device, and providing an application) and a control module. It is unclear how a method could include a control module when it should solely comprise a series of steps with no positively recited system or device elements. Additionally, the provided application is configured with “both a video manager…” and no other module, leading to indefiniteness in this limitation. Based on similar limitations in claim 1, the control module being on its own line separate from the “providing an application” step is considered to be a formatting error, and the Examiner interprets the final two limitations as a single step: 
providing an application, executable by the computerized device, configured with both a video manager module that combines a camera image stream from the one or more cameras with the measured medical parameters of the patient from the one or more sensors into a single video stream sent through the standard video conferencing software, and a control module that controls what content is combined into the single video stream based on voice or text commands received through the standard video conferencing software.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago, JR. (US 20170235905 A1, hereinafter “Santiago”) in view of Haslehurst et al. (US 20070299316 A1).
Claims 1 and 11
Santiago teaches a telehealth device for remotely treating a patient using private augmented reality in video communications with a remote mobile device over a communication network (Santiago abstract, noting a telemedicine system that allows for remote treatment of a patient via peer-to-peer video conferencing), the telehealth device comprising: 
- a remote mobile device of a remote practitioner, the remote mobile device having standard video conferencing software (Santiago Fig. 2B, [0025], noting a remote provider unit 120; [0046] further notes that providers can engage with the system via web-based internet browsers on mobile devices such as laptops, smart phones, and tablets. Use of “Internet browsers” as in [0046] as well as standard application programming interfaces for peer-to-peer video conferencing as noted in [0022] indicate that 
- a computerized device including a display, one or more cameras, one or more sensors for measuring medical parameters of the patient, and a communication link with the remote mobile device via the standard video conferencing software (Santiago Fig. 2A, [0024], noting treatment unit 110 with computer system 112 (i.e. a computerized device), video monitor 114 (i.e. a display), a video/audio unit 116 (i.e. one or more cameras), patient sensors 118, and global computer network 10); and 
- an application, executable by the computerized device (Santiago [0022], claim 1(d), noting an application interface for effecting peer-to-peer video communications between the patient and provider devices; such an application interface indicates an executable application on each peer device), configured with both a video manager module that combines a camera image stream from the one or more cameras with the measured medical parameters of the patient from the one or more sensors into a single video stream sent through the standard video conferencing software (Santiago [0023], noting “All data from the patient treatment unit 110 will be communicated to each of the provider units 120a-n via the P2P protocol”; as disclosed in [0024], “all data” would include both video of the patient as well as medical parameters received from the medical devices. This shows that video and medical parameters are combined and sent via the single P2P standard video conferencing software), . 
In summary, Santiago shows a system in which a patient and remote medical professional may communicate over standard videoconferencing software to share information about the patient including video overlaid with various measured medical parameters. The reference further contemplates that “a provider can provide control input to the audio/video unit 116 at the patient treatment unit 110 (in Fig. 2A) to allow the provider to focus and zoom the camera on desired parts of the patient” (Santiago [0025]). This shows that a remote user is able to provide some kind of input or command to some manner of control module at the patient’s treatment unit to control what video content is received by the computer system and ultimately combined into the single video stream for display on the provider’s device. voice or text commands received through the standard video conferencing software and provided to a control module at the computerized device. 
However, Haslehurst shows that during a video conference with a patient, a remote medical provider can provide control inputs, including voice or text commands, to control what patient content is collected from connected devices and ultimately sent back to the medical provider (Haslehurst [0044], [0046], noting a remote medical provider can control the zoom and focus of a patient’s camera as well as provide voice and/or text commands to control readings taken by medical devices at the patient’s device). To summarize, both Santiago and Haslehurst analogously contemplate a medical provider remotely controlling a connected device (e.g. a camera and/or medical device) of a patient’s treatment unit that provide content streams ultimately sent to the provider’s device. However, Santiago does not specify that voice or text commands received through the standard video conferencing software are provided to a control module at the patient’s computerized device, while Haslehurst specifically discloses that text commands or voice commands may be input at the provider’s device through the physician application software to control the measured patient content that is ultimately provided back to the provider. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generic remote camera control function of Santiago to include both the broader connected medical device control capability as well as the voice and text command function of Haslehurst in order to provide the remote practitioner with specific known ways to influence and control what aspects of a patient’s data are collected and sent to the provider so that they may focus on particular views, readings, measurements, etc. that they deem important for diagnosing or treating the patient, as suggested by Santiago [0025] & Haslehurst [0044]. 
Claim 11 recites substantially similar limitations as claim 1, and is also rejected as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (EP 0805600 A2) discloses techniques for overlaying a message onto a video image, and further describes existing techniques for creating endpoint-independent composite video streams with video and . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/K.A.H./Examiner, Art Unit 3626  

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687